DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 4, 7, 8, 12-16, and 20 stand rejected under Section 103.  Claim 16 is rejected under Section 112(b).  Claims 1, 13, 14, and 16 are objected to for informalities.  
Applicants amended claims 1, 8, and 14-16, and canceled claim 13.  Applicants argue that the amendments overcome the rejections and objections.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections to the claims and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendment to claim 16 addresses the previously noted Section 112(b) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejection is withdrawn.
Section 103 rejections: Applicant's arguments filed July 26, 2021 have been fully considered and they are persuasive.  The Section 103 rejections are withdrawn.
Updated searches yielded no further references that anticipate or render obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 4, 7, 8, 12, 14-16, and 20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Ms. Carmen Cook, on Wednesday, November 3, 2021.
The application has been amended as follows: 
Claim 1, line 8: Add “precessional” before “magnetic spin current layer”.
Claim 1, line 10: Add “precessional” before “magnetic spin current layer”.
Claim 1, line 11: Change “comprises” to “comprising”.
Claim 1, line 12: Change “contains” to “containing”.
Claim 4, line 3: Add “precessional” before “magnetic spin current layer”.
Claim 8, line 8: Add “precessional” before “magnetic spin current layer”.
Claim 8, line 10: Add “precessional” before “magnetic spin current layer”.
Claim 8, line 12: Change “contains” to “containing”.
Claim 12, line 3: Add “precessional” before “magnetic spin current layer”.
Claim 15, line 7: Add “precessional” before “magnetic spin current layer”.
Claim 16, line 3: Add “precessional” before “magnetic spin current layer”.

Reasons for Allowance
Claims 1, 4, 7, 8, 12, 14-16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claims 4 and 7: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “the magnetic memory element comprising: a magnetic reference layer; a magnetic free layer; a non-magnetic barrier layer located between the magnetic reference layer and the magnetic free layer; a precessional magnetic spin current layer; a coupling layer located between the precessional magnetic spin current layer and the magnetic free layer; and a capping layer formed over and contacting the precessional magnetic spin current layer, the capping layer comprising one or more of Zr, Mo, Rh, Pd, Hf, W, Ir, Pt and/or alloys and/or nitrides of these elements and containing no Ta; wherein the coupling layer comprises Magnesium Oxide”, in combination with the remaining limitations of the claim.

With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “the magnetic memory element comprising: a seed layer; a precessional magnetic spin current layer formed on and in contact with the seed layer; a magnetic free layer; a non-magnetic coupling layer located between the precessional magnetic spin current layer and the magnetic free layer; a magnetic reference layer; and a non-magnetic barrier layer located between the magnetic reference layer and the magnetic free layer; wherein the seed layer comprises one or more of Zr, Rh, Pd, Hf, Ir, Pt and/or alloys and/or nitrides of these elements and contains no Ta; wherein the coupling layer comprises Magnesium Oxide”, in combination with the remaining limitations of the claim.
With regard to claims 16 and 20: The claims have been found allowable due to their dependency from claim 15 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897